     Case 2:21-cv-00964-RFB-NJK Document 35 Filed 07/23/21 Page 1 of 3


 1   SAO
     BYRON E. THOMAS, ESQ. (NBN 8906)
 2   E-mail: byronthomaslaw@gmail.com
     LAW OFFICES OF BYRON THOMAS
 3   3275 S. Jones Blvd, Ste 104
     Las Vegas, Nevada 89146
 4   Telephone: 702 747-3103
      Attorneys for Defendants
 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF, NEVADA

 8                                     Case No 2:21-cv-00964-RFB-NJK
     HILLCREST INVESTMENTS, LTD., a
 9   Canadian    Corporation; AMERGOSA STIPULATION TO EXTEND DEADLINE
     ENTERPRISE, LLC.,                     TO FILE RESPONSE TO UNITED
10              Plaintiffs,            STATES   FISH AND WILDLIFE SERVICE
                                        AND THE NATIONAL PARK SERVICE
11   vs.                                        MOTION TO DISMISS
                                                  (THIRD REQUEST)
12
     AMERICAN BORATE COMPANY a foreign
13   corporation; AMERICAN BORATE COMPANY
     OF TEXAS a foreign corporation, STATE
14   ENGINEER, STATE OF NEVADA,
     DEPARTMENT OF CONSERVATION AND
15   NATURAL RESOURCES, DIVISION OF
16   WATER RESOURCES, A Nevada Political
     Subdivision; RAMM Corporation, a Nevada
17   Corporation; UNITED STATES FISH AND
     WILD SERVICE a division of the UNITED
18   STATES; NATIONAL PARK SERVICE, a
     division of the UNITED STATES; and DOES I-
19
     V, ROES VI-X,
20
                     Defendants.
21

22
            COMES NOW, Plaintiffs and Defendants United States Fish and Wildlife Service and the
23
     National Park Service (collectively, “Federal Defendants”) by and through their respective
24
     attorneys of record hereby stipulate and agree as follows:
25
            n June 21, 2021, the Federal Defendants filed a Motion to Dismiss (“Motion”). See (ECF
26
     No. 17). Plaintiff’s response to the Motion was due on July 6, 2021. The parties agreed to extend
27
     the response deadline to July 14, 2021. See (ECF No. 24). The parties also stipulated that the
28
     Case 2:21-cv-00964-RFB-NJK Document 35 Filed 07/23/21 Page 2 of 3


 1
     Federal Defendants’ Reply would be due on July 26, 2021. Id. The Court granted the stipulation
 2
     See (ECF No. Dkt No 26).
 3
            The parties made a second request to accommodate workload and scheduling conflicts for
 4
     Plaintiff’s counsel, which could not be resolved during the first extension. The parties have agreed
 5
     Plaintiff would have until July 21, 2021 to respond, and the Federal Defendants would have to
 6
     August 13, 2021 to file a Reply. The additional time for the Reply is needed so as not to prejudice
 7
     the Federal Defendants as their counsel will be in depositions from July 26, 2021-August 6, 2021.
 8
     The Court granted the stipulation. ECF No. 28.
 9
     ///
10

11
     ///
12

13
     // /
14

15
     // /
16

17
     // /
18

19
     ///
20

21
     / //
22

23
     / //
24

25
     ///
26

27
     ///
28
     Case 2:21-cv-00964-RFB-NJK Document 35 Filed 07/23/21 Page 3 of 3


 1
            The parties now make a thrid request to accommodate workload and scheduling conflicts
 2
     for Plaintiff’s counsel, which could not be resolved during the first extension. The parties have
 3
     agreed Plaintiff would have until July 28, 2021 to respond, and the Federal Defendants do not
 4
     request any additional time to reply and thus agree that their reply shall remain due on August 13,
 5
     2021. This is the third request.
 6
                                                                      LAW OFFICES OF BYRON
 7                                                                    THOMAS

 8
     /s/ David L. Negri                                               /s/ Byron E. Thomas
 9
     CHRISTOPHER CHIOU                                                Byron E. Thomas, Esq.
10   Acting United States Attorney                                    Bar # 8906
     District of Nevada                                               3275 S. Jones Blvd. Ste. 104
11   GREG ADDINGTON                                                   Las Vegas, NV 89146
     Assistant United States Attorney
12   JEAN E. WILLIAMS
     Acting Assistant Attorney General                                Attorney for Plaintiffs
13   U.S. Department of Justice
     DAVID L. NEGRI,
14   Trial Attorney Environment and
     Natural Resources Division
15   U.S. Attorney’s Office 1290 West
     Myrtle Street, Suite 500 Boise,
16   Idaho 83702 (208) 334-1936
17

18

19                                                        IT IS SO ORDERED.
20
                                                       _______________________________
21                                                       DISTRICT COURT JUDGE

22

23
                                                      DATED this 24th day of July, 2021.
24

25

26

27

28
